

LEASE AGREEMENT
 
Made and signed on the 4 of July 2010
 
BETWEEN:
 
Vishay Precision Israel Ltd.,
Company No. 514436914
(hereinafter, the “Lessor”)
       
of the one part         
 
AND:
 
Vishay Israel Ltd.,
Company No. 51-051466-4
 
(hereinafter, the “Lessee”)
 
of the other part         
 
WHEREAS:
 
The Lessor is entitled to be registered as the owner of the land known as parcel
21 in block 6782 (hereinafter: the “Land”) located on Haofan, 2 in Holon, and
the building standing on the Land (hereinafter, the “Building”), and;
 
WHEREAS:
 
Part of the Building is occupied and is being used by the Lessor;
 
WHEREAS:
 
The Lessee desires to lease from The Lessor part of the Building designated in
red on the plan attached to this Agreement as Appendix A (hereinafter: the
"Premises") for the terms and subject to the conditions provided in this
Agreement;
 
THEREFORE
 
the parties hereby agree as follows:


1. The Lease               1.01 The Lessee hereby leases the Premises from the
Lessor in its "as is" condition (hereinafter: the "Lease").   1.02 The Premises
are leased to the Lessee for a period of six months commencing on July 4th 2010
and terminating on January 3rd , 2011 (hereinafter: the "Term").


--------------------------------------------------------------------------------




1.03 The Lessee has an option to extend the Term for an additional period of six
months , on the terms and conditions hereof. The exercise of the option will be
by way of sending the Lessor a written notice of the Lessee’s intention to
extend the Term as above, no later than three (3) months prior to the expiration
of the Term.               All the terms and conditions of this Agreement shall
apply during the extended term as above, should the Term be so extended, save
for the right to extend the Term.   1.04 The Premises are leased to the Lessee
to be used as offices ,and for no other purpose.   2. The Rent   2.01 In
consideration for the Lease, the Lessee shall pay the Lessor monthly rent in the
amount of US11,570 (hereinafter the "Rent").   The monthly Rent during the Term
and during the extended term as in section 1.03, should the Term be extended,
shall be linked to US CPI . The base Index for such calculation should be the
CPI known on the date of this Agreement.   2.02 The Rent will be paid every
month during the Term, in advance, on the first day of each calendar month of
the Term.   2.04 Value Added Tax ("VAT") shall be added to every Rent payment
and to any other payment under this Agreement, at the rate applicable at the
time of such payment.   3. Additional Payments   3.01 All taxes, fees, levies,
municipal and governmental, which shall apply to the Premises during the Term,
shall be borne and timely paid by the Lessee. Without derogating from the above,
the Lessee shall pay the Proportional Share in all taxes, fees and levies
relating to the Common Areas of the Building designated in the blue on the
scheme attached hereto as Appendix A (hereinafter the "Common Areas").

 
2
 

--------------------------------------------------------------------------------



The "Proportional Share" shall be calculated according to the ratio between the
area of the Premises and the total area the Building, excluding the Common
Areas.
  3.02 The Lessee shall bear and pay during the Term: (a) all payments and
expenses for the any supply of utilities as compressed air, water and
electricity, HVAC (Heat, ventilation, air condition), in accordance with its
Proportional Share ; and (b) all taxes and payments with regard to the conduct
in the Premises of the Lessee's business, including business tax, signs tax,
licenses fees and the like.               3.03 Should any payment that the
Lessee is required to bear and pay, be made by the Lessor, the Lessee shall
repay the Lessor any such amount, together with interest.   3.04 Throughout the
Term, the Lessee shall bear and pay its Proportional Share in the cost of
management and maintenance of the Building and with an addition of 5% management
fee.   4. Possession and Use of the Premises   4.01 The Lessee shall not: assign
its rights under this Agreement, or any part thereof, to any entity or person
whatsoever, directly or indirectly, deliver or transfer the Premises or any part
thereof to any entity or person whatsoever; sub-lease the Premises or any part
thereof to any entity or person; permit the use of the Premises or any part
thereof by any entity or person for any period and in any manner whatsoever;
allow others to share possession of the Premises or any part thereof in any
manner; or grant any entity or person any right in the Premises whether for
consideration or without consideration.   4.02 The Lessee shall maintain the
Premises throughout the Term in good condition and not cause any damage or
breakage therein to the Premises or to any of its installations and systems; and
shall be responsible for the immediate repair, at its own expense, of any damage
or breakage (excluding reasonable wear and tear) which may be caused to the
Premises or its installations or systems.   4.03 The Lessee shall not: effect
any alterations, make any additions or destroy any part of the Premises and/or
any of its installations and systems, without the prior written consents of
Lessor. The Lessor shall be free to withhold its

 
3
 

--------------------------------------------------------------------------------



consent and will not be obliged to give reasons. The Lessor shall be entitled to
prevent implementation of any act as aforesaid, at any time, and to remove or
destroy any alteration or addition that may be effected without the Lessor's
prior written consent. Should the Lessee breach any of its obligations as above,
the Lessor shall be entitled, in addition to any other remedy available to it by
law, to terminate this Agreement.
              4.04 In the event the Lessee has received the needed approvals and
made changes or additions to the Premises (the "Changes"), the Lessee undertakes
to restore the Premises before the end of the Term to their condition as of the
date of execution hereof. Should the Lessee not restore the Premises as required
above, then Lessor may restore the Premises to their previous condition. In such
case, the Lessee will pay Lessor, upon its first demand, all sums paid by Lessor
in connection with such restoration.   4.05 Throughout the Term of the Lease the
Lessee shall enjoy common use, together with the Lessor and / or any possessors
of areas in the Building, of the Common Areas. The Lessee undertakes to use the
Common Area as expected with regard to areas that are in common use.   The
Lessee, its employees, visitors, or clients will not enter those parts of the
Building that are not included in the Premises and are not part of the Common
Areas (hereinafter the "Lessor's Areas"),   5. Licenses   The Lessee undertakes
to receive and hold in full affect, throughout the Term all licenses and permits
required for the purpose of conducting its business in the Premises to the
extent such licenses and permits are required.   6. Responsibility of the Lessee
  6.01 The Lessee is obligated to maintain the Premises during the Term in good
condition, and to avoid from causing any damage or breakage to the Premises or
any of its systems or installations, and to repair immediately and on its
expense any damage that may be caused to the Premises and its systems and
installations.

 
4
 

--------------------------------------------------------------------------------




6.02 The Lessee shall be responsible for any damage or breakage that may be
caused to the Premises and/or to the Building and/or to Lessor and/or to any
third party in the Premises and/or in the Building, as a result of the actions
and/or omissions of the Lessee, its employees, visitors, or clients, and/or as a
result of the conduct of the Lessee's business in the Premises.              
6.03 The Lessor shall not have any liability or responsibility whatsoever
relating to or arising from any such damage or breakage (including but not
limited to, bodily injury) that may be caused to the Lessee, to the Premises, to
its contents, or to any third party. The Lessee alone shall be responsible for
any such injury or damage, and shall indemnify and/or hold Lessor harmless from
any payments and expenses which may be incurred as a result of such damage or
breaking.   7. Insurance   Without derogating from the responsibility of the
Lessee as stated in section 6 above, the Lessor undertakes to hold during the
entire Term insurance as customary.   8. Changes or Additions by Lessor   8.01
The Lessor is entitled to make any changes in the Building and to initiate
changes in the town plan relating to the Building and to the Land and to request
a building permit with respect to the Land and/or the Building. The Lessee
undertakes not to interfere and not to oppose such changes or requests.   8.02
The Lessor shall be entitled, without need for the Lessee's consent, to initiate
and to perform any changes or additions to the Building, at its absolute
discretion as it shall deem fit from time to time.   8.03 Without derogating
from the generality of any section of this Agreement, the Lessee hereby
explicitly agrees that Lessor may at any time, add and/or construct additional
floors in the Building and/or carry out any other construction works and/or
changes and/or additions in the Building; without any limitation and without the
need for the Lessee's consent. The Lessee undertakes to enable Lessor to carry
out said work and not to interfere and not to oppose such work or otherwise
disturb.

 
5
 

--------------------------------------------------------------------------------




9. Vacating the Premises               At the end of the Term, or upon
termination of this Agreement for any reason whatsoever before the end of the
Term, the Lessee undertakes to vacate the Premises and to deliver the possession
thereof to Lessor. The Premises, when the Lessee vacates them, shall be free and
clear of all persons and objects connected to the Lessee, clean, and in
condition in which the Lessee received them from Lessor, except for reasonable
wear and tear.   10. Miscellaneous   10.01 All payments that the Lessee
undertakes to pay the Lessor in accordance with this Agreement shall be paid by
the Lessee by way of deposit to Lessor’s account details of will be given by the
Lessor from time to time.   10.02 This Agreement is not transferable or
assignable by the Lessee in any manner.   10.03 The Lessor shall be entitled to
transfer and/or assign any or all of its rights to the Building and/or the
Premises. The Lessor shall be entitled to transfer and/or assign any or all of
its rights and/or liabilities under this Agreement without any limitation and in
its sole and absolute discretion and without any need for consent of the Lessee.
  10.04 The parties declare that there are no restrictions or other provisions
that limit, prohibit or otherwise prevent the Parties from entering into this
Agreement   10.05 This Agreement reflects the agreements and understandings of
the parties with respect to the Premises, and this Agreement supersedes any and
all undertakings, representations, understandings, or agreements, if any,
between the parties with respect to the lease of the Premises made prior to the
execution of this Agreement. Any change or addition to this Agreement must be in
writing and be signed by both parties.   10.06 To assure payment of the Rent and
the fulfillment of all the lessee's other obligations, including the vacating of
the Premises by the Lessee, the Lessee shall furnish the Lessor, on the signing
of this Agreement, with promissory note (hereinafter “the Security”). The Lessor
shall have the right to use the Security or any part thereof in the event the
Lessee breaches its obligations under this Agreement.

 
6
 

--------------------------------------------------------------------------------




11. Addresses and Notices               12.01 The addresses of the parties for
the purposes of this Agreement are as follows:


              Lessor: 2 Haofan Street, Holon 58814, Israel   Lessee: 2 Haofan
Street, Holon 58814, Israel


11.02 Any notice sent by one party to the other by registered mail to the
addresses abovementioned shall be deemed as having been delivered within a
reasonable time from the date of its posting at a post office.              
IN WITNESS WHEREOF, the parties have hereby affixed their signatures on the day
first above written.


  VISHAY ISRAEL LTD. VISHAY PRECISION ISRAEL LTD.                 The Lessee
              The Lessor   By:  /s/ Marc Zandman  By:  /s/ Ziv Shoshani  
Title:  Authorized Signatory   Title:  Authorized Signatory


7
 

--------------------------------------------------------------------------------